Citation Nr: 0527082	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  04-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision that granted service 
connection and assigned an initial 30 percent evaluation for 
PTSD, effective March 18, 2003.  The veteran filed a notice 
of disagreement (NOD) with the assigned rating in December 
2003.  The RO issued a statement of the case (SOC) in March 
2004, and the veteran filed a substantive appeal later in 
that same month.

In June 2005, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).  Also, during the hearing, the 
undersigned Veterans Law Judge granted the veteran's request 
for a 60-day abeyance to submit additional documentary 
evidence.  However, in July 2005, the veteran notified the 
Board that his treating psychiatrist no longer provided 
evaluations, and he submitted an additional letter from his 
Vet Center counselor directly to the Board.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
evidence submitted by the veteran in July 2005 also appears 
to raise the issue of service connection for neuropathy, as 
secondary to diabetes mellitus.  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


REMAND

Considering the record in light of the duties to notify and 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations (see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2004)), the 
Board finds that specific additional development of the claim 
on appeal is warranted.  

The RO should arrange for the veteran to undergo examination 
in connection with his claim for a higher initial rating.  
The record reflects that the veteran last underwent a VA 
contract examination in June 2003; however, the issue at that 
time was entitlement to service connection, and the findings 
reported in connection with that examination are inadequate 
for evaluating the severity of the veteran's PTSD. Moreover, 
during the June 2005 hearing, the veteran reported a 
worsening of his condition.  The Board points out that recent 
treatment records, dated from October 2004, include findings 
suggesting that the veteran's psychiatric disability may have 
increased in severity.  In this regard, private treatment 
records reflect findings of memory loss in December 2004.  
Hence, current medical findings responsive to the relevant 
rating criteria are needed to properly evaluate the 
disability under consideration.  See 38 U.S.C.A. § 5103A.  
See also Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The examiner 
should, to the extent possible, distinguish symptoms 
attributable to PTSD from those attributable to any other 
psychiatric or neurological condition that is not service-
connected-i.e., disability manifested by syncope and memory 
loss.  The Board points out that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2004).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain pertinent outstanding 
records.  The record reflects that the veteran currently 
receives treatment at the Atlanta Vet Center.  While the 
veteran submitted a July 2005 letter from his Vet Center 
counselor, no clinical notes of weekly therapy sessions are 
of record.  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the above-
referenced facility, following the procedures set forth in 
38 C.F.R. § 3.159(c) (2004), as regards obtaining records 
from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should request that the veteran submit all pertinent evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Moreover, adjudication of 
the claim for a higher initial evaluation should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.  For the sake of efficiency, the RO's 
adjudication of the claim should include consideration of the 
evidence submitted directly to the Board in June and July 
2005 (notwithstanding the June 2005 waiver of initial RO 
consideration of evidence then submitted).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Atlanta Vet Center all records of weekly 
therapy sessions and/or evaluation of the 
veteran's PTSD, from March 2003 to the 
present date, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include 
psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's service-connected PTSD, 
and an explanation of what the score 
means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other diagnosed psychiatric 
or neurological conditions-to 
specifically include any disability 
manifested by syncope and memory loss.  
However, if it is not medically possible 
to do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the veteran's overall 
psychiatric impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include the evidence submitted 
directly to the Board in June and July 
2005) and legal authority.  The RO must 
also document its consideration of 
whether "staged rating," pursuant to 
Fenderson (cited to above), is warranted, 
as well as the Mittleider decision, cited 
to above. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


